
	

113 HR 2188 IH: To amend title 37, United States Code, to ensure that footwear furnished or obtained by allowance for enlisted members of the Armed Forces upon their initial entry into the Armed Forces complies with domestic source requirements.
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2188
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Michaud (for
			 himself and Ms. Pingree of Maine)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 37, United States Code, to ensure that
		  footwear furnished or obtained by allowance for enlisted members of the Armed
		  Forces upon their initial entry into the Armed Forces complies with domestic
		  source requirements.
	
	
		1.Compliance with domestic
			 source requirements of footwear furnished or obtained by allowance for enlisted
			 members of the Armed Forces upon their initial entry into the Armed
			 ForcesSection 418(a) of title
			 37, United States Code, is amended—
			(1)by inserting
			 (1) after (b); and
			(2)by adding at the
			 end the following new paragraph:
				
					(2)(A)The footwear prescribed
				under this section to be furnished to, or to be paid for by allowance under
				this section by, members upon their initial entry into armed forces shall
				comply with the requirements of section 2533a of title 10, without regard to
				the applicability of any simplified acquisition threshold under chapter 137 of
				title 10 (or any other provision of law) to the use of such allowance for such
				footwear.
						(B)Subparagraph (A) does not apply to
				athletic footwear furnished to, or paid for by allowance by, a member described
				in that subparagraph if such footwear—
							(i)is medically required to meet unique
				physiological needs of the member; and
							(ii)cannot be met with athletic footwear
				that complies with the requirements referred to in that
				subparagraph.
							.
			
